         Case 6:21-cv-06353-FPG Document 49 Filed 09/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JANE DOE,

                                             Plaintiff,
                                                                      Case # 21-CV-6353-FPG
v.
                                                                      DECISION AND ORDER

AR, MICHAEL S. RUSSELL, ANDREA T. RUSSELL,
MJN, ROBERT G. NOVITSKY, ALICIA M.
NOVITSKY a/k/a ALICIA JEAN, TJH, TIMOTHY J.
HAY, SHANNON M. HAY, BA, LOUIS B.
APPLEBAUM, and JULIE D. APPLEBAUM,

                                             Defendants.


                                       INTRODUCTION

       Plaintiff Jane Doe commenced this action in April 2021 proceeding under the auspices of

New York’s Child Victims. ECF No. 1. Plaintiff has moved the Court for leave to file her

Complaint and proceed under a pseudonym or, in the alternative, for an order sealing the

Complaint. ECF No. 2-1 at 3.

       The Court issued a Text Order, ECF No. 37, directing the Defendants to respond to

Plaintiff’s motion no later than August 13, 2021. To date, the Court has not received any

opposition. For the reasons that follow, Plaintiff’s motion to proceed under a pseudonym is

GRANTED.

                                         DISCUSSION

       As a general matter, Federal Rule of Civil Procedure 10(a) requires that “all the parties” be

named in the title of the complaint. “This requirement, though seemingly pedestrian, serves the

vital purpose of facilitating public scrutiny of judicial proceedings and therefore cannot be set

aside lightly.” Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 188–89 (2d Cir. 2008).

                                                 1
          Case 6:21-cv-06353-FPG Document 49 Filed 09/07/21 Page 2 of 3




However, in certain limited circumstances, a court may deviate from this principle and permit a

party to proceed under a pseudonym.

        “[W]hen determining whether a plaintiff may be allowed to maintain an action under a

pseudonym, the plaintiff’s interest in anonymity must be balanced against both the public interest

in disclosure and any prejudice to the defendant.” Id. at 189. Factors a court may consider include,

but are not limited to, the following:

        (1) whether the litigation involves matters that are highly sensitive and of a personal
        nature; (2) whether identification poses a risk of retaliatory physical or mental harm
        to the party seeking to proceed anonymously or even more critically, to innocent
        non-parties; (3) whether identification presents other harms and the likely severity
        of those harms, including whether the injury litigated against would be incurred as
        a result of the disclosure of the plaintiff’s identity; (4) whether the plaintiff is
        particularly vulnerable to the possible harms of disclosure, particularly in light of
        his [or her] age; (5) whether the suit is challenging the actions of the government
        or that of private parties; (6) whether the defendant is prejudiced by allowing the
        plaintiff to press his [or her] claims anonymously, whether the nature of that
        prejudice (if any) differs at any particular stage of the litigation, and whether any
        prejudice can be mitigated by the district court; (7) whether the plaintiff’s identity
        has thus far been kept confidential; (8) whether the public’s interest in the litigation
        is furthered by requiring the plaintiff to disclose his [or her] identity; (9) whether,
        because of the purely legal nature of the issues presented or otherwise, there is an
        atypically weak public interest in knowing the litigants’ identities; and (10) whether
        there are any alternative mechanisms for protecting the confidentiality of the
        plaintiff.

Id. at 190 (alterations, citations, and internal quotation marks omitted). “[A] district court is not

required to list each of the factors or use any particular formulation as long as . . . the court

balance[s] the interests at stake in reaching its conclusion.” Id. at 191 n.4.

        The Court has considered each of the factors above that are relevant to this case and finds,

on balance, they support permitting Plaintiff to proceed under a pseudonym.

                                           CONCLUSION

        For the reasons discussed above, Plaintiff’s motion, ECF No. 2, is GRANTED, and

Plaintiff may proceed under the pseudonym Jane Doe.


                                                   2
        Case 6:21-cv-06353-FPG Document 49 Filed 09/07/21 Page 3 of 3




      IT IS SO ORDERED.

Dated: September 7, 2021
       Rochester, New York

                                          ______________________________________
                                          HON. FRANK P. GERACI, JR.
                                          United States District Judge
                                          Western District of New York




                                      3
